Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 2/3/22.
Claims 1-3, 5-12, 14-21 and 23-27 are pending.

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.

A. metadata is located at a backend server side, independent of a web page interface, and comprises a test to be performed on a corresponding web page element

All the independent claims as amended to specify that the metadata is located at a backend server side, independent of a web page interface, and comprises a test to be performed on a corresponding web page element. The Giannelos, Li, Goff, Schaefer and/or Becker references do not disclose or suggest that the metadata is located at a backend server side, independent of a web page interface, and comprises a test to be performed on a corresponding web page element. Instead paragraph 0026 of Goff (cited in the office action) teaches a session persistence table on the Goff server as the Goff application is run on the Goff clients. The session table of Goff is just for the session and Goff does not disclose or suggest that the metadata is located at a backend server side, independent of a web page interface, and comprises a test to be performed on a corresponding web page element. (1st par. n pg. 12)

The limitation(s) in question are rejected over Giannelos. More specifically, Giannelos discloses metadata (par. [0041] “the test cases, the ID’s of the UI objects”) located at a backend server side (par. [0055] “run from a server computer system 100”), independent of a web page interface (par. [0040] “a technology invariant model”), and at least referencing a test to be 1 on a corresponding web page element (par. [0041] “the ID’s of the UI objects of the UI components”). 
Goff is cited as teaching “a backend server side process that writes to a persistence table when the backend server side process is triggered”. More specifically Goff teaches “a session persistence table … stored on the application server” (par. [0026]) and further teaches “as the application is run on the clients, the session persistence table may be updated” (par. [0026]). Accordingly, it should be seen that Goff teaches a backend server side process that writes to a persistence table (e.g. “the session persistence table may be updated”) when triggered by a frontend client side (e.g. “as the application is run on the clients”).

Additionally, paragraph 0041 of Giannelos teaches saving the test suite separately apart from the Giannelos IDs that are saved in the UI Component name mapping database 110 along with data correlating the ID's to the test cases associated with the collected ID's. Paragraph 0041 of Giannelos [citation omitted]
Consequently, the Giannelos, Li, Goff, Schaefer and/or Becker references does not disclose or suggest the claimed invention because the Giannelos, Li, Goff, Schaefer and/or Becker references, alone or in combination with one another, do not disclose or suggest that the metadata comprises a test to be performed on a corresponding web page element. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (last par. on pg. 12)

The examiner respectfully disagrees. Giannelos teaches, at least, data comprising tests (e.g. par. [0041] “test suite 108”), Schaefer teaches tests defined using metadata (par. [0090] “object data table 800e”). Accordingly, at least in combination, Giannelos and Schaefer teach the claimed “metadata compris[ing] a test”. In other words, it would have been obvious to implement Giannelos’ tests in metadata as taught by Schaefer.  

B. a backend server side process that writes to a persistence table when the backend server side process is triggered by a frontend client side test that comprises a high level test, wherein the frontend client side test describes events being triggered with directed reference to the metadata that describes a metadata driven platform, and wherein the backend server side process asserts coverage through an entirety of the application under test form the high level test using the persistence table and without instrumentation of a client 


The Office Action cites paragraphs 0043 and 0057 of Li. However, the service providers of Li do not disclose or suggest wherein the flow through the application under test includes server side flow through the application under test including a backend server side process that writes to a persistence table when the backend server side process is triggered by a frontend client side test that comprises a high level test, wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test without instrumentation of a client. In particular, those paragraphs of Li do not disclose or suggest a backend server side process that writes to a persistence table when the backend server side process is triggered by a frontend client side test that comprises a high level test, wherein the frontend client side test describes events being triggered with direct reference to the metadata that describes a metadata driven platform, and wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test using the persistence table and without instrumentation of a client. For instance, the server side flow in paragraphs 0043 and 0057 of Li is frontend flow. Similarly, Giannelos, Goff, Schaefer and Becker do not disclose or suggest all these claimed elements. Consequently, the Giannelos, Li, Goff, Schaefer and/or Becker references does not disclose or suggest the claimed invention because the Giannelos, Li, Goff, Schaefer and/or Becker references, alone or in combination with one another, do not disclose or suggest the claimed elements as amended. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (last full par. on pg. 14)

The examiner respectfully disagrees. The applicant does not explain why server-side flow would be considered “frontend flow”. The specification does not appear to use the term “frontend” or “backend” (or alternatives such as “front end” or “back end”, instead only appearing to refer to “server side” and “client side” (e.g. par. [0033] “client side test … that triggers a server side process”, par. [0035] “server side flows … triggered by a client side test”). As generally used in the art, the term “backend” describes aspects of a distributed program that are not directly accessible to the user2. Accordingly, the claimed “backend server side” process . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-12, 14-21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test using the persistence table”. It is not clear what is intended here by “using the persistence table”. More specifically, the claim could be read to indicate that the coverage is asserted “using the persistence table” or alternately that the test triggers use of the persistence table by exercising the application which in turn uses the persistence table. 
The specification only references a persistence table once, stating “a client side test can click a button that triggers a server side process that writes to a persistence table” (par. [0033]). In other words, this describes a test activating a button of the application being tested and as a result the application writes to a persistence table. This does not disclose the “persistence table” providing or being used in the provision of a coverage assertion. Instead it appears to describe an exemplary function of an application under test to demonstrate the use of server side processes.
Accordingly, the claim is understood to describe a high level test testing an application which includes a backend server process that writes to a persistence table. 
Claims 2-3 and 5-9 depend from claim 1 and are rejected accordingly. 
Claims 10 and 19 recite language similar to claim 1 and are thus similarly rejected. 
Claims 11-12, 14-18, 20-21 and 23-27 depend from one of claims 10 and 19 and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12, 14-15, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2003/0084429 to Schaefer (Schaefer)in view of US 2009/0019427 to Li et al. (Li) in view of US 2012/0011258 to Goff et al. (Goff).

Claims 1, 10 and 19: Giannelos disclose a computer-implemented method for determining code coverage of an application under test from automated tests, the method comprising: 

identifying, by a number of processors, flow through the application under test made by the automated tests from the metadata (par. [0041] “Operation 212 extracts form the test cases, the ID’s of the UI objects of the UI components that are being accessed by the test suite”); 
determining, by a number of processors, a metric according to the flow through the application under test obtained from the metadata, wherein the metric indicates a level of test coverage of the automated tests, and wherein the metric is determined statically from the metadata without executing the automated tests (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108 … expressed as a percentage”, par. [0021] “do not require execution of the test cases … to determine coverage”); and 
determining, by a number of processors, whether a threshold level of test coverage of the application under test has been reached according to the metric (par. [0018] “allows the expansion of the test suite with additional tests … to fully cover a computer program”, note that 100% coverage constitutes a threshold; and further note, in the interest of furthering prosecution, that other lower thresholds were known in the art and would likely have been obvious over this disclosure), 

wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test and without instrumentation of a client (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108”, par. [0021] “do not require execution of the test cases … to determine coverage”, note that because the test cases are not executed they cannot make use of instrumentation).

Giannelos does not explicitly disclose:
Wherein the metadata comprises the test to be performed.
wherein the test describes events being triggered with direct reference to the metadata that describes a metadata driven platform.

Schaefer teaches:
metadata comprising a test to be performed (e.g. par. [0090] “object data table 800e”);
wherein the test describes events being triggered with direct reference to metadata that describes a metadata driven platform (e.g. par. [0090] “object data table 800e … logical names of “Action” data objects and instruct the test engine to cause the software program 185 to transition form an active window to a next window”).



Giannelos and Schaefer do not explicitly teach:
wherein the flow through the application under test includes server side flow through the application under test including a backend server side process when the backend server side process is triggered by a frontend client side test that comprises a high level test. 

Li teaches:
wherein the flow through an application under test includes server side flow through the application under test including a backend server side process when the backend server side process is triggered by a frontend client side test that comprises a high level test (e.g. par. [0043] “identifying at least one of the processes that is invoked by a test case as per block 302, par. [0057] “the test paths could be identified to facilitate test coverage of every service of every service provider associated with the distributed process”). 

It would have been obvious at the time of filing to identify a server side flow through an AUT triggered by a client side test (Li, par. [0057] “coverage of every service of every service provider associated with the distributed process”). Those of ordinary skill in the art would have 

Giannelos, Schaefer and Li do not explicitly teach:
the backend server side process writes to a persistence table.

Goff teaches:
a backend server side process that writes to a persistence table (par. [0026] “A session persistence table may be stored on the application server 250 … as the application is run on the clients, the session persistence table may be updated”).

It would have been obvious at the time of filing to identify a server side flow (Li, par. [0057] “coverage of every service of every service”) including a process that writes to a persistence table (Goff par. [0026] “the session persistence table may be updated”) wherein coverage is asserted from the high level test using the persistence table (Goff par. [0026] “A session persistence table”). Those of ordinary skill in the art would have been motivated to do so to monitor the persistent session (Li par. [0008] “identifying at least one process that is invoked”, Goff par. [0020] “a specific session that is being tracked”). 

Claims 2, 11 and 20: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, wherein the identifying the flow through the application under test includes identifying flow through the application under test to be executed on a client side (Giannelos par. [0049] “Client computer 

Claims 3 and 12 and 21: Giannelos, Schaefer, Li and Goff teach claims 1 and 10 and 19, further comprising: 
adding an additional test to the automated tests (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”); and 
determining whether the additional test improves the test coverage without re-executing at least one of the test or the additional test (Giannelos par. [0018] “in such a way that accurately targets the product UI that are not covered by a test suite”, par. [0021] “do not require execution of the test cases … to determine coverage”).

Claim 5, 14 and 23: Giannelos, Schaefer, Li and Goff teach the method of claim 1, 10, and 19, wherein the flow through the application under test includes client side flow through the application under test (Giannelos par. [0042] “UI code coverage by the test cases in test suite 108”) triggered by a server side test (Giannelos par. [0055] “the UI code coverage system 100 … run from a server”).

Claims 6, 15 and 24: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, further comprising: 
specifying, by a number of processors, a number of tests for web page elements (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”, par. [0017] 
storing, by a number of processors, each test as an object containing a unique metadata identifier and a required event for the test (Giannelos par. [0041] “stores the test suite”, Schaefer par. [0090] “object data table 800e … logical names of “Action data objects); 
selecting, by a number of processors, a test from the number of tests to perform on a web page element; (Giannelos par. [0023] “TestExecute runs the test”, Schaefer par. [0079] “control execution of a test case”) and 
extracting, by a number of processors, metadata for the selected test according to its unique identifier (Giannelos par. [0041] “extracts from the test cases”, Schaefer par. [0079] “FLOW_ID 820b is equivalent to the test case identifier”).

Claims 7-9, 16-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2003/0084429 to Schaefer (Schaefer) in view of US 2009/0019427 to Li et al. (Li) in view of US 2019/0342411 to Becker et al. (Becker).

Claims 7, 16 and 25: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, wherein test metadata comprises: 
an object identifier of a web page element (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”); and


Giannelos, Schaefer, Li and Goff do not explicitly teach a name of an interaction to perform with the element.

Schaefer teaches test metadata comprising a name of an interaction to perform with the element (see e.g. par. [0084] “the test data table 800c may include … Action 865c”).

It would have been obvious at the time of filing to include test metadata comprising a name of an interaction to perform (Schaefer par. [0084] “the test data table 800c may include … Action 865c). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Giannelos, Li, Goff and Schaefer do not explicitly teach a web page tile in which the elements exist.

Becker teaches a web page tile (see e.g. par. [0032] “a tile is a representation of an entity 118 in user interface 108”).



Claims 8, 17 and 26: Giannelos, Schaefer, Li, Goff and Becker teach claims 7, 16 and 25, wherein the test metadata is independent of a web page interface (Giannelos par. [0018] “platform independent”, par. [0017] “platforms include … web browsers”, here the term “web page interface” is understood to describe, for example, a web browser).

Claim 9, 18 and 27: Giannelos, Schaefer, Li, Goff and Becker teach claims 7, 16 and 25, wherein the object identifier of the element is identified according to metadata of the web page tile (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”, Becker par. [0032] “metadata of the tile”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that although Giannelos does not explicitly teach the metadata “comprises” the test, this aspect of the limitation is currently rejected in view of Schaefer (e.g. par. [0090]). 
        2 See e.g. Merriam-webster.com:
        3 computing: the part of a software system that is not visible or accessible to the user of that system.